Citation Nr: 1607400	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 2009 for the award of a total disability rating for compensation purposes based upon individual unemployability (TDIU).  

2.  Whether clear and unmistakable error (CUE) was committed in a July 2011 rating decision that granted entitlement to a TDIU effective from February 4, 2009.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board recognizes that a December 2014 VA letter characterized the September 2014 communication that is the basis of this claim as a claim of CUE in a June 2011 Board decision.  Closer review of the claims file reveals that the Veteran's September 2014 communication takes issue with the effective date of the award of a TDIU.  The June 2011 Board decision did not decide the issue of TDIU, but rather remanded it.  A July 2011 rating decision awarded TDIU with an effective date of February 4, 2009, and it is this rating decision that the Veteran claims contains CUE.  Therefore, the issue has been recharacterized as above.  The Board recognizes that the January 2015 rating decision on appeal does not address the issues with specificity, but as the matters are being remanded, the Veteran is not harmed by the recharacterization to accurately reflect the issues.  

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for heart disease has been raised by the record in an October 2014 document, and the issue of entitlement to service connection for depression as secondary to the Veteran's service-connected disabilities and related unemployability is raised by the record in a statement received in September 2014.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran filed a January 2015 notice of disagreement (NOD) with a January 2015 rating decision, which was to address the Veteran's claim of entitlement to an effective date prior to February 4, 2009 for the award of a TDIU based upon CUE in the July 2011 rating decision which granted a TDIU.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to an effective date prior to February 4, 2009 for the award of a TDIU, and whether CUE exists in the July 2011 rating decision that granted entitlement to a TDIU effective February 4, 2009.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







